      Case 4:20-cv-00342-TKW-HTC Document 23 Filed 03/29/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


WILLIE JAMES FLANDERS,

      Plaintiff,

vs.                                          Case No.: 4:20cv342-TKW-HTC

A CANNON and C ATKINS,

     Defendants.
______________________/

                                           ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 22). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that the Plaintiff has not alleged facts that would

establish a Fourteenth Amendment claim independent from his Eighth Amendment

claim. Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants’ partial motion to dismiss (Doc. 20) is GRANTED, and the

Fourteenth Amendment claims in the amended complaint are DISMISSED.
     Case 4:20-cv-00342-TKW-HTC Document 23 Filed 03/29/21 Page 2 of 2




      3.     This case is recommitted to the magistrate judge for further proceedings

on Plaintiff’s remaining claims.

      DONE and ORDERED this 29th day of March, 2021.

                                   T. Kent Wetherell, II
                                   T. KENT WETHERELL, II
                                   UNITED STATES DISTRICT JUDGE




                                         2
